Citation Nr: 1020273	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-25 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total rating for individual unemployability 
due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision by the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, inter alia, denied the Veteran's 
claim of entitlement to a TDIU.

The Veteran and his spouse, accompanied by his 
representative, appeared at the RO in August 2008 to present 
oral testimony before the undersigned Veterans Law Judge.  
The transcript of this hearing has been obtained and 
associated with the Veteran's claims file.


FINDINGS OF FACT

The Veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful occupation 
consistent with his education and occupational background.


CONCLUSION OF LAW

The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim of entitlement to a TDIU, 
as the benefit sought on appeal is being granted in full, as 
discussed below, the Board finds that any error related to 
the Veterans Claims Assistance Act of 2000 (VCAA) (Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009)) on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  Therefore, there is no need to engage in any analysis 
with respect to whether the notice requirements of the VCAA 
or whether VA's duty to assist the Veteran in the development 
of his claim have been satisfied.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate, "when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
"Marginal employment shall not be considered substantially 
gainful employment."  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability if the service-
connected disability is rated at 60 percent or more or, if 
there are two or more service-connected disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  In evaluating a veteran's 
employability, consideration may be given to his level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or impairment 
caused by non service-connected disabilities.  38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2009).

The Veteran is presently service-connected for Type II 
diabetes mellitus (rated 40 percent disabling), coronary 
artery disease status-post stent placement (rated 30 percent 
disabling), peripheral vascular disease, left lower extremity 
(rated 20 percent disabling), peripheral vascular disease, 
right lower extremity (rated 20 percent disabling), 
peripheral neuropathy, left lower extremity (rated 10 percent 
disabling), peripheral neuropathy, right lower extremity 
(rated 10 percent disabling), tinnitus (rated 10 percent 
disabling), and erectile dysfunction (rated noncompensably 
disabling).  These service-connected disabilities produce a 
combined rating of 80 percent.  The Veteran also receives 
additional Special Monthly Compensation for loss of use of 
creative organ.  He accordingly meets the schedular criteria 
for a TDIU, and the Board's consideration thus turns to 
whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his multiple 
service-connected disabilities.

The Board notes that the Veteran's claims file indicates that 
he has a high school diploma and that he was employed as a 
factory laborer for Carbide Graphite Group, Inc., of St. 
Mary's, Pennsylvania, where he worked full-time from March 
1970 to November 2002.  Social Security Administration (SSA) 
records show that he was deemed to be disabled for purposes 
of SSA disability benefits as of May 2003 due to chronic 
heart failure and diabetes mellitus.  The Veteran's formal 
claim for a TDIU was received by VA in January 2007.

Private and VA medical records addressing the impact of the 
Veteran's service-connected disabilities on his employability 
consist of medical opinions from the Veteran's treating 
physicians dated 2007 - 2008.  The relevant excerpts of these 
opinions are presented below.

A January 2007 opinion from the Veteran's private physician, 
Ralph W. Fitz, M.D., states that "(d)ue to (the Veteran's) 
severe Coronary Artery Disease and Diabetes Type II, he can 
no longer work and he will never be able to return to work in 
any capacity."

In a June 2008 statement from the Veteran's private 
physician, William S. Depp-Hutchinson, M.D., the physician 
commented that "(the Veteran) has (peripheral) neuropathy 
that is painful every day and despite medication at this 
point makes him unemployable."

A July 2008 statement from the Veteran's private physician, 
Larry E. Hurwitz, M.D., shows that the Veteran was only able 
to do a minimal amount of walking but was limited in his 
capacity to perform physical activities by his peripheral 
neuropathy and peripheral vascular disease.

In a July 2008 statement from the Veteran's private 
physician, Daniel C. Dorsey, M.D., the physician presented 
the following opinion:

(The Veteran's) medical problems include, but are 
not limited to, coronary artery disease, . . . 
peripheral vascular disease with claudication 
symptomatology, and peripheral neuropathy.

(The Veteran's) functional level appears to be 
quite limited.  He is able to walk only limited 
distances before developing claudication symptoms 
which likely prevents (sic) him from adequately 
rehabilitating himself from a cardiac standpoint.  
The complicating comorbidity of peripheral 
neuropathy also impacts his stability and may 
contribute to lower extremity pain which is 
exacerbated in a resting phase.

In my opinion, (the Veteran) is likely to be 
significantly impaired as a result of his 
complicated medical issues and very likely cannot 
be gainfully employed as a result of his vascular 
impairments, neuropathy, and other medical issues.

In the report of an October 2008 VA medical examination, as 
relevant to a clinical assessment of the impact of the 
Veteran's service-connected disabilities on his 
employability, the examining physician presented the 
following opinion:

It is my opinion that the (Veteran's) service-
connected disabilities of coronary artery disease, 
peripheral neuropathy and peripheral vascular 
disease do impact on (his capacity for) 
employment.  His coronary artery disease. . . does 
impact and restrict his (capacity for) physical 
and sedentary employment.  The (Veteran's) 
peripheral neuropathy. . . does impact and 
restrict his (capacity for) physical and sedentary 
employment and (his) peripheral vascular disease 
does impact and restrict (his capacity for) 
physical employment but not. . . sedentary 
employment.

On review of the clinical record discussed above, the Board 
finds that this evidence clearly and objectively demonstrates 
that the Veteran's service-connected disabilities render him 
unemployable as he is unable to secure or follow a 
substantially gainful occupation consistent with his 
education level (i.e., high school diploma) and occupational 
background (i.e., factory laborer).  Accordingly, the 
criteria for a TDIU are met and the appeal is therefore 
granted.


ORDER

The claim of entitlement to a TDIU is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


